UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1589



RENITA STULTZ,

                                              Plaintiff - Appellant,

          versus


KAREN W. PONDER, as an individual and in her
official capacity as Executive Director of The
North Carolina Partnership for Children, Inc.;
THE NORTH CAROLINA PARTNERSHIP FOR CHILDREN,
INC.,   a   North   Carolina    not-for-profit
corporation; SUSAN V. RUTH, as an individual
and in her official capacity as Program and
Planning Director of the North Carolina
Partnership for Children, Inc.,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:03-cv-00646-BO)


Submitted:   February 7, 2007          Decided:     February 28, 2007


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Janet J. Lennon, LAW OFFICE OF JANET J. LENNON, Durham, North
Carolina, for Appellant. Patricia T. Bartis, PARKER, POE, ADAMS &
BERNSTEIN, L.L.P., Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Renita Stultz appeals the district court’s order granting

Karen Ponder, Susan Ruth, and The North Carolina Partnership for

Children, Inc., summary judgment on the civil action she brought

against them.   On appeal, Stultz argues that the district court

erred in finding that she did not raise a genuine issue of material

fact to establish that the Defendants’ proffered nondiscriminatory

reasons for her termination were pretextual. She also alleges that

the district court erred in denying her motion for a continuance of

the summary judgment hearing.   We have reviewed the briefs and the

joint appendix and find no reversible error.       Accordingly, we

affirm for the reasons stated by the district court.     Stultz v.

Ponder, No. 5:03-cv-00646-BO (E.D.N.C. Mar. 30, 2006). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                                - 3 -